Citation Nr: 1040486	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability, to include as secondary to service-connected low back 
disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected low back 
disability.

3.  Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with right sciatica 
and right sacroiliac strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1981 to February 
1987.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina on behalf of the RO in Louisville, Kentucky.

The December 2005 rating decision denied service connection for 
right ankle and right knee disability, and granted service 
connection for degenerative disc disease, lumbar spine with right 
sciatica and right sacroiliac strain, and assigned a 10 percent 
disability rating, effective June 21, 2005.  A May 2007 RO 
decision increased the rating for low back disability to 20 
percent, also effective June 21, 2005.

In a statement received in May 2008, the Veteran has raised the 
matter of entitlement to service connection for depression and 
for a right hip disability.  These matters have not been 
adjudicated and are, therefore, referred to the RO for 
appropriate disposition.

The Board notes that a claim for entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (TDIU) is part of an increased rating issue when such 
claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  The Veteran has indicated that she is employed, and 
the Board does not find that the Veteran has raised the issue of 
entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.
REMAND

As for the issues of entitlement to service connection for right 
ankle and right knee disability, the Board observes that the 
Veteran has asserted, in part, that such disabilities have been 
caused or aggravated by her service-connected low back 
disability.  In particular, the Veteran, a registered nurse, has 
contended (in a statement received in May 2008) that her right 
knee and right ankle disabilities "have been caused by the 
abnormal gait imposed by my [service-connected] spine and right 
SI joint disability."  The Board finds that a VA examination 
that addresses the Veteran's contentions would be helpful in this 
matter, and the Veteran should be scheduled for such a VA 
examination.

As for the issue of entitlement to an initial rating in excess of 
20 percent for low back disability, the Board notes that the 
Veteran has not undergone a VA spine examination since October 
2005.  Based on the lack of contemporaneous findings pertaining 
to the Veteran's low back disability, and based on the Veteran's 
low back complaints as noted in April and May 2008 VA records, 
the Board views these circumstances as a situation in which the 
Veteran has essentially contended that her low back disability 
has worsened since the October 2005 VA spine examination.  As 
such, the Board finds that the Veteran should be afforded a VA 
examination to evaluate her service-connected low back 
disability.  VAOPGCPREC 11-95 (April 7, 1995).

The Board notes that it appears that pertinent evidence 
pertaining to the issue of an increased initial rating for the 
Veteran's low back disability has been associated with the claims 
file subsequent to the last adjudication in May 2007.  The AOJ 
must consider this additional evidence when readjudicating this 
appeal.

Finally, the Board also observes that in the April 2006 notice of 
disagreement the Veteran essentially stated that her service-
connected degenerative disc disease, lumbar spine with right 
sciatica and right sacroiliac strain disability should be 
considered as distinct disabilities, and should be rated 
accordingly.  The AOJ should address this assertion when 
readjudicating this appeal.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Furnish the Veteran a corrective VCAA 
letter pertaining to the issues of 
entitlement to service connection for a 
right ankle disability, to include as 
secondary to service-connected low back 
disability, and for a right knee 
disability, to include as secondary to a 
service-connected low back disability.  In 
particular, the Veteran should be informed 
of the information and evidence required to 
support these service connection claims on 
direct and secondary bases.  

2.  Contact the Veteran and request that 
she identify the names, addresses, and 
approximate dates of recent treatment and 
evaluation from all health care providers, 
VA and private, who may possess additional 
records pertinent to her right ankle, right 
knee, and low back conditions.  With any 
necessary authorization from the Veteran, 
obtain and associate with the claims file 
any medical records identified by the 
Veteran that have not been secured 
previously.  The Board is particularly 
interested in records of right ankle, right 
knee, and low back treatment and evaluation 
that the Veteran has received at the 
Lexington-CDD VA Medical Center since 
February 2009.

If attempts to obtain any sufficiently 
identified records are unsuccessful, inform 
the Veteran and her representative of this 
and ask them to provide a copy of additional 
medical records they may have obtained on 
their own that have not been secured 
previously.  

3.  Then, the Veteran should be scheduled 
for a VA orthopedic examination to determine 
the nature, extent, and etiology of any 
right ankle and right knee disabilities that 
she may have.  The examiner should be 
provided the Veteran's claims file for 
review, and any indicated studies must be 
completed.  Following examination of the 
Veteran and review of the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
the Veteran has any current right ankle or 
right knee disability that is proximately 
due to, or aggravated by, service-connected 
degenerative disc disease of the lumbar 
spine with right sciatica and right 
sacroiliac strain disability.  The examiner 
is asked to provide a rationale for the 
opinion.

4.  The Veteran should also be afforded an 
appropriate VA examination to determine the 
nature and severity of the service-connected 
degenerative disc disease of her lumbar 
spine with right sciatica and right 
sacroiliac strain disability.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  All indicated studies should 
be performed, and all findings reported in 
detail.  

All pertinent pathology associated with 
this service-connected disability should 
be noted in the examination report.  In 
particular, the examiner should discuss 
any associated limitation of forward 
flexion and ankylosis (favorable or 
unfavorable) of the entire thoracolumbar 
spine as well as any unfavorable ankylosis 
of the entire spine.  

The examiner should also discuss whether 
the Veteran's low back disability exhibits 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disorder.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
her low back repeatedly over a period of 
time.

Also, the examiner should specifically 
discuss the presence (including extent) or 
absence of any neurological impairment 
associated with this service-connected low 
back disability.  

In addition, the examiner should also 
address the impact of the service-
connected low back disability on the 
Veteran's occupational functioning 
(regardless of her age).  

A complete rationale for all opinions 
expressed must be provided.  

5.  Then, readjudicate the issues of 
entitlement to service connection for right 
ankle disability, to include as secondary to 
service-connected low back disability; 
entitlement to service connection for right 
knee disability, to include as secondary to 
service-connected low back disability; and 
entitlement to an initial rating in excess 
of 20 percent for degenerative disc disease 
of lumbar spine with right sciatica and 
right sacroiliac strain.  In addressing the 
increased rating claim, the AOJ should 
consider whether separate compensable 
ratings are warranted for any neurological 
impairment (including right sciatica) 
associated with the Veteran's service-
connected low back disability.

If any of the benefits sought are not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should be 
issued, and the Veteran and her 
representative should be afforded the 
appropriate period to respond.  Thereafter, 
the case should be returned to the Board, as 
appropriate.

No action is required of the Veteran until she is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of her claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


